UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TOPSAIL REEF HOMEOWNERS                
ASSOCIATION,
                Plaintiff-Appellant,
                 v.
ZURICH SPECIALTIES LONDON, LIMITED,
a/k/a Zurich Re (U.K.) Limited;
                                               No. 00-2115
ELLISTON,
              Defendants-Appellees,
WARD THG,
                         Defendant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                    James C. Fox, District Judge.
                           (CA-98-48-7-F)

                      Argued: April 5, 2001

                      Decided: May 25, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Jesse Thomas Cox, Jr., COX & ASSOCIATES, Wrights-
ville Beach, North Carolina, for Appellant. Douglas McCorkle Mar-
2      TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
tin, Rebecca Bartholomew Wofford, POYNER & SPRUILL, L.L.P.,
Charlotte, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Topsail Reef Homeowner’s Association (Topsail) initiated this
civil action against Zurich Specialities (Zurich), an insurer, and Ellis-
ton, an independent consulting firm, for damages arising out of
Zurich’s breach of an insurance policy. Following a jury trial in the
United States District Court for the Eastern District of North Carolina,
Southern Division, the jury awarded Topsail $362,853.60 in damages.
Topsail appeals from the district court’s orders granting summary
judgment as to Zurich and Elliston on Topsail’s unfair and deceptive
trade practices claims, dismissing Elliston as a defendant to the
action, granting summary judgment in favor of Zurich as to Topsail’s
bad faith refusal to settle claim, and denying Topsail’s motion for a
new trial on the contract claim. Finding no reversible error, we affirm.

                                   I.

                                   A.

   Because this is an appeal from an entry of summary judgment, we
accept the facts as alleged by Topsail as true and view the permissible
inferences to be drawn from the underlying facts in the light most
favorable to Topsail, the nonmoving party. See Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). On May
4, 1996, Topsail renewed its insurance policy with Zurich, whereby
Topsail Reef Condominiums, a beach-front condominium consisting
of eight multi-unit residential buildings, was insured against losses
resulting from wind and wind-driven rain in amounts up to $4.4 mil-
      TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON           3
lion per occurrence. On July 12, 1996, Hurricane Bertha struck Top-
sail Island, resulting in damage to Topsail Reef Condominiums. After
receiving a property loss notice from Topsail, Zurich retained Ward-
THG (Ward) as a claim adjuster. On September 20, 1996, Topsail
submitted a proof of loss claim to Zurich for approximately two mil-
lion dollars. On the same day, Zurich agreed to pay the total amount
of the claim, and checks totaling that amount were issued within
seven days.

   On August 23, 1996, Topsail contracted with Hale Construction
(Hale) to perform the restoration work. On September 6, 1996, while
repairs from Hurricane Bertha were still in progress, Hurricane Fran
struck Topsail Island, resulting in additional damage to Topsail Reef
Condominiums. Zurich retained Ward to adjust this loss and
instructed Ward to avoid duplicate payments for repairs that Zurich
had already paid but had not yet been completed after Hurricane Ber-
tha and before Hurricane Fran. To that end, in November of 1996,
Ward began preparing an estimate of the scope of loss for the com-
bined damage resulting from Hurricanes Bertha and Fran. At the same
time, Hale began preparing its own estimate for Topsail’s use. Ulti-
mately, Hale estimated approximately $500,000 more in hurricane-
related damage than did Ward.

  On March 25, 1997, Zurich hired Elliston to monitor the claim pro-
cess. Elliston, in turn, hired Loss Control Recovery (LCR) to repre-
sent Zurich in the claim adjustment process. Zurich then arranged for
LCR, Ward, Topsail and Hale to meet on April 8, 1997 for the pur-
pose of reconciling the differences in estimates.

   On May 29-30, 1997, Ian Scott, a representative of Zurich, visited
Topsail’s representatives to discuss the claim adjustment process.
During this visit, Scott asked Ward to withdraw from the claim
adjustment process due to Topsail’s concerns regarding Ward’s
adjustment of the loss. Scott authorized Topsail to negotiate with Hale
as to the scope and amount of repairs and to work with LCR to recon-
cile the differences between the estimates and to submit a final claim
to Zurich.

  On June 11, 1997, Topsail submitted to Zurich an incomplete hand-
written claims summary, purportedly based upon a reconciliation of
4     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
the draft Ward estimate and the Hale estimate.1 Topsail’s claims sum-
mary of June 11, 1997 provided for an initial claim for both hurri-
canes of $3,823,201.

   On August 28, 1997, Topsail submitted a claims summary that
included most of the supplemental items that were excluded from the
June 11th summary. In the August summary, Topsail added the sup-
plemental claims to the $3,823,201 figure from the June 11th sum-
mary, subtracted the two million dollars that had already been paid for
Hurricane Bertha, and arrived at an ultimate claim of $2,274,245.90
for losses related exclusively to Hurricane Fran.2 Thus, for the com-
bined damage resulting from Hurricanes Bertha and Fran, Topsail
sought over four million dollars.

   On September 19, 1997, Elliston responded on behalf of Zurich to
Topsail’s submitted claims summaries by disputing various portions
of the claims summaries as including repairs outside the scope of the
insurance policy. First, Elliston noted that Topsail had not properly
reconciled the Ward and the Hale estimates. Additionally, Elliston
contended that the submitted claims summary included non-hurricane
related damage. Elliston also requested documentation for specific
line items and specifically informed Topsail that it could not finalize
the claim until Topsail provided Zurich with the contracts that Topsail
entered into with Hale. Finally, Elliston deducted amounts for dupli-
cations between the two hurricanes and for unreasonable prices. Ellis-
ton attached an interim proof of loss in the amount of $162,607.38,
which represented the undisputed amount Zurich owed to Topsail
without further documentation.

   On September 29, 1997, Topsail’s president sent Elliston a letter,
in which Topsail refused to provide the requested documentation and
information, noting that all documentation previously had been pro-
vided. Topsail also refused to address Zurich’s other outlined con-
cerns.
  1
    The June 11th summary did not include estimates for electrical
repairs, walkways, painting, or power washing.
  2
    The August summary was not a finalized claim, in that it provided
that unspecified costs were excluded from the submitted claims summary
and would be submitted at a later date.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON            5
                                   B.

   On February 24, 1998, Topsail initiated suit against Zurich, Ward,
and Elliston in the North Carolina General Court of Justice, Superior
Court Division.3 Topsail alleged bad faith refusal to settle and unfair
and deceptive trade practices arising out of Zurich’s failure to pay the
full amount of the Hurricane Fran claim, as submitted by Topsail in
its June and August claims summaries. The case was removed to the
United States District Court for the Eastern District of North Carolina
pursuant to diversity jurisdiction.

   On May 28, 1999, Zurich and Elliston jointly moved for summary
judgment on all claims. On October 13, 1999, following status and
settlement conferences, the district court granted summary judgment
in favor of Zurich and Elliston on the bad faith refusal to settle and
unfair and deceptive trade practices claims, but it permitted Topsail
to amend its complaint to allege a breach of contract claim against
Zurich. The district court also dismissed Elliston from the suit.

   Topsail filed an amended complaint, alleging only a breach of con-
tract claim against Zurich arising from Zurich’s alleged breach of the
insurance policy. A jury trial commenced on April 4, 2000, and Top-
sail sought monetary damages in the amount of $723,707.4 On April
10, 2000, the jury returned a verdict finding Zurich liable for breach
of the insurance policy, but it awarded Topsail only about half the
amount sought, $361,853.50. On April 20, 2000, Topsail moved for
a new trial on the issue of damages. On May 2, 2000, Topsail moved
to vacate the district court’s previous order granting summary judg-
ment in favor of Elliston and Zurich on the unfair and deceptive trade
practices claim and the bad faith refusal to settle claim. On July 12,
2000, the district court denied Topsail’s motions. On August 11,
2000, Topsail filed a notice of appeal with this Court.
  3
   Ward was voluntarily dismissed from the suit prior to trial.
  4
   Prior to trial, Zurich had made payments over time to Topsail totaling
$3,645,877.58. As previously noted, Zurich paid Topsail approximately
two million dollars for damages related to Hurricane Bertha. Zurich also
paid Topsail the following interim amounts: $950,000 in May 1997,
$375,000 in August 1997, $162,607.38 in November 1997, and
$208,742.00 in April 1998.
6      TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
   On appeal, Topsail alleges that the district court erred by granting
summary judgment in favor of Zurich and Elliston as to Topsail’s
unfair and deceptive trade practices claim, by granting summary judg-
ment in favor of Zurich and Elliston as to Topsail’s bad faith refusal
to settle claim, and by excluding evidence related to Topsail’s alleged
authority to settle its own claim. We address each argument in turn.

                                  II.

   Topsail first contends that the district court erred by entering sum-
mary judgment in favor of Zurich as to Topsail’s claim that Zurich
violated North Carolina’s version of the Unfair and Deceptive Trade
Practices Act (UDTPA). See N.C. Gen. Stat. § 75-1.1 (1999). The dis-
trict court granted summary judgment in favor of Zurich because it
held that, as a matter of law, the facts alleged by Topsail failed to
establish the essential elements of an unfair and deceptive trade prac-
tices claim. We review de novo the district court’s grant of summary
judgment. Henson v. Liggett Group, Inc., 61 F.3d 270, 274 (4th Cir.
1995).

   To establish a claim under the UDTPA, Topsail must show: (1) an
unfair or deceptive act or practice, (2) in or affecting commerce, and
(3) which proximately caused injury to plaintiffs. See N.C. Gen. Stat.
§ 75-1.1(a); First Atl. Mgmt. Corp. v. Dunlea Realty Co., 507 S.E.2d
56, 63 (N.C. App. 1998). The determination of whether an act or
practice is an unfair or deceptive practice is a question of law for the
court. See Ellis v. Northern Star Co., 388 S.E.2d 127, 131 (N.C.
1990). The terms "unfair" and "deceptive" were defined by the North
Carolina Supreme Court in Johnson v. Phoenix Mut. Life Ins. Co., 266
S.E.2d 610 (N.C. 1980), overruled on other grounds by Myers v.
Chapman, Inc. v. Thomas G. Evans, Inc., 374 S.E.2d 385, 391-92
(N.C. 1988):

    What is an unfair or deceptive trade practice usually
    depends upon the facts of each case and the impact the prac-
    tice has in the marketplace. . . . The concept of "unfairness"
    is broader than and includes the concept of "deception." A
    practice is unfair when it offends established public policy
    as well as when the practice is immoral, unethical, oppres-
    sive, unscrupulous or substantially injurious to consumers.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON            7
Id. at 621 (citations omitted).

   Topsail points to three types of conduct to argue that material
issues of fact exist as to whether Zurich violated the UDTPA. As dis-
cussed below, however, the evidence with respect to each of Topsail’s
allegations does not support a finding that Zurich’s actions in negoti-
ating the claim settlement with Topsail were in any way inherently
unfair, unscrupulous, immoral, or otherwise injurious to consumers.
Therefore, the district court did not err by resolving Topsail’s
UDTPA claim in favor of Zurich as a matter of law.

                                   A.

   Topsail first argues that Zurich, through Elliston, misrepresented
the deductible due under the policy in violation of N.C. Gen. Stat.
§ 58-63-15(11)(a) (providing that misrepresentation of pertinent facts
or insurance policy provisions relating to coverage constitutes an
unfair and deceptive trade practice).5

   Topsail’s insurance policy contains a schedule of insured values
that are used to calculate the deductibles. The schedule provides that
the deductible is 2% of the value of the building. It establishes a value
of $500,000 per building; there are eight buildings, which makes the
deductible $10,000 per building or $80,000 per occurrence.

   Contrary to this schedule, Elliston informed Topsail that the
deductible per occurrence was $150,000. Elliston’s mistake in com-
puting the deductible derived from a memorandum from Topsail’s
insurance agent, Jardine Southern Risk, in which Jardine noted that
the deductible was calculated using the total insured value of each
building, including excess values. Attached to the memorandum was
a Building Schedule, which set forth the total insured values, includ-
ing excess values, of each building. It establishes a value of over
  5
   N.C. Gen. Stat. § 58-63-15(11) defines unfair or deceptive acts in the
context of insurance. Committing any form of conduct listed therein "op-
erates as a per se instance of unfair or deceptive trade practices under
§ 75-1.1." Murray v. Nationwide Mut. Ins. Co., 472 S.E.2d 358, 363
(N.C. App. 1996).
8       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
$900,000 per building, making the deductible approximately $18,000
per building or $150,000 per occurrence.

   As Zurich concedes, Elliston’s computation of the deductible pur-
suant to the Jardine memorandum was erroneous because the Build-
ing Schedule attached thereto was not part of the insurance policy.
Zurich argues, however, that the facts underlying the misrepresenta-
tion compel the conclusion that the misrepresentation was the result
of a reasonable misunderstanding and was not intentionally deceitful.
We agree.

   We note that, according to North Carolina law, a negligent misrep-
resentation as to a policy term is sufficient to establish an UDTPA
claim, and good faith or ignorance of falsity is not a defense to an
action under § 75-1.1. Forbes v. Par Ten Group, Inc., 394 S.E.2d 643,
651 (N.C. App. 1990) ("That defendants may have made these mis-
representations negligently and in good faith, in ignorance of their fal-
sity, and without intent to mislead, affords no defense to an action
under [the UDTPA]."); see also Pearce v. American Defender Life
Ins. Co., 343 S.E.2d 174, 180 (N.C. 1986) ("[E]ven a truthful state-
ment may be deceptive if it has the capacity or tendency to deceive.").
Furthermore, any alleged contributory negligence by Topsail in fail-
ing to correct Elliston’s mistaken belief as to the deductible calcula-
tion is irrelevant in an action under the UDTPA.6 Winston Realty
Co., Inc. v. G.H.G., Inc., 331 S.E.2d 677, 680-81 (N.C. 1985). Never-
theless, a reasonable, non-negligent misunderstanding regarding a
policy term is insufficient to ground an UDTPA claim. Cockman v.
White, 333 S.E.2d 54, 55 (N.C. App. 1985); cf. Olive v. Great Ameri-
can Ins. Co., 333 S.E.2d 41, 46 (N.C. App. 1985) (holding that no tor-
tious conduct occurred when the insurer’s interpretation of the policy
term was "neither strained nor fanciful, regardless of whether it was
correct").

    6
    On several occasions, Elliston made clear to Topsail that it was rely-
ing upon the Jardine memorandum and Building Schedule for its deduct-
ible calculations. Zurich argues that Topsail was partially to blame for
the misunderstanding because Topsail failed to correct Zurich’s compu-
tation of the deductible and failed to provide a correct Building Schedule.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON            9
   The Jardin memorandum explicitly provided that the deductible
was to be calculated using the excess values, and the Building Sched-
ule established the relevant values. Topsail does not refute that the
Jardine memorandum and Building Schedule were reasonable bases
to rely upon in calculating the deductible. Nor does Topsail allege
facts which, if true, would permit an inference that Elliston’s compu-
tation of the deductible was otherwise deceitful or unfair. Addition-
ally, Topsail was not harmed by the misrepresentation. Thus, the
district court was correct in determining that, as a matter of law, this
misrepresentation is insufficient to establish an UDTPA claim.

                                   B.

   Topsail next argues that a material issue of fact exists as to whether
Zurich failed to negotiate the settlement of the claim in good faith,
thereby precluding summary judgment in favor of Zurich as to its lia-
bility under the UDTPA. In Gray v. North Carolina Ins. Underwriting
Ass’n, 529 S.E.2d 676 (N.C. 2000), the North Carolina Supreme
Court held that an insurance company violates the UDTPA by "[n]ot
attempting in good faith to effectuate prompt, fair and equitable set-
tlements of claims in which liability has become reasonably clear." Id.
(quoting N.C. Gen. Stat. § 58-63-15(11)(f)).

   Although Topsail contends that Gray controls our resolution of this
issue, a brief discussion of Gray illuminates why it is inapplicable. In
Gray, the insurer issued a commercial windstorm and hail policy of
insurance covering the Tower Circle Motel, which was located in the
Village of Burton on Hatteras Island. The policy insured the Tower
Circle Motel against windstorm and hail damage but not against dam-
age arising from flooding or rain.

   On August 31, 1993, Hurricane Emily struck the Outer Banks and
caused extensive damage to Hatteras Island, including the Tower Cir-
cle Motel. Plaintiffs timely filed a claim under their policy with the
insurer for the wind damage to their property. The insurer’s claim
adjuster estimated the amount of damage caused to the insured prop-
erty by wind. The claim adjuster’s estimates later were corroborated
in large part, but the insurer refused to pay the claim. See id. at 678-
79. Under these facts, the North Carolina Supreme Court held that lia-
bility was clear and that the insurer acted in bad faith by "arbitrarily"
10     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
refusing to pay the claim based upon its claim adjuster’s estimates.
See id. at 683-84.

   Unlike in Gray, Zurich reasonably questioned the validity of Top-
sail’s estimates because those estimates were not substantially corrob-
orated and did not accurately represent hurricane damage. First,
Topsail improperly reconciled the Hale and Ward estimates. Ward’s
estimate had been $3.7 million, whereas Hale’s had been $3.8 million.
Topsail took the Ward benchmark and added to it costs for repairs
that were included in the Hale estimate but were excluded from the
Ward estimate. Throughout the claim monitoring process, LCR made
Topsail aware that this method of reconciling the Ward and Hale esti-
mates was in dispute. Additionally, Zurich reasonably believed that
Topsail submitted duplicate claims by inserting charges for line items
that were also included in the benchmarked estimate. For example,
the adjuster’s benchmark included charges for wallpaper seam repairs
and cleaning carpets. Topsail then submitted itemized claims for wall-
paper seam repairs and cleaning carpets, totaling $18,473.30. Further,
Topsail failed to provide Zurich with the contracts that Topsail signed
with Hale, which Zurich informed Topsail were necessary to finalize
the claim. Finally, Topsail failed to provide Zurich with additional
documentation, as was requested by Zurich.

   Zurich’s agents were involved with the claim adjustment process
and advised Topsail as to Zurich’s position regarding these issues
throughout Topsail’s negotiation with Hale, but Topsail ignored their
concerns and input. Moreover, by returning a verdict awarding half
of the amount of damages sought by Topsail, the jury rejected Top-
sail’s contention that Topsail’s estimate of damage represented a rea-
sonable scope of hurricane-related repairs. The jury’s verdict
demonstrates that Topsail’s claim was never substantially corrobo-
rated but instead was substantially undermined. Because Zurich had
reasonable bases to challenge the validity of Topsail’s submitted
claim, Gray is not controlling.7 Accordingly, drawing all inferences
   7
     Gray is further distinguishable because Zurich paid Topsail’s initial
claim and continued to make interim payments, even though liability was
not clear, whereas in Gray, the insurer "arbitrarily" selected an estimate
that was more than a third less than what its adjuster recommended and
refused to pay anything on the claim unless the policy holder accepted
the lesser offer as a full settlement of its claim under the policy. See Gray
v. North Carolina Ins. Underwriting Ass’n, 529 S.E.2d 676, 679 (N.C.
2000).
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON            11
in favor of Topsail, as we must, Topsail has failed to demonstrate a
material issue of fact as to whether Zurich complied with its obliga-
tion to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of Topsail’s claim, which was reasonably in dispute.8

                                   C.

   Finally, Topsail argues that Zurich violated the UDTPA by engag-
ing in conduct that "amounts to an inequitable assertion of its power
or position." (Appellant’s Br. at 13) (citing Petersen v. State Employ-
ees Credit Union, 115 Bank. Rep. 873 (Bankr. M.D. N.C. 1990)).
Topsail argues that because it was "powerless" against Zurich, as its
insurer, Zurich engaged in unfair and deceptive trade practices by
rejecting the claim submitted by Topsail in an attempt to force Top-
sail to settle for less than it was due under the insurance policy. As
noted above, Zurich had valid, reasonable bases for challenging the
claim submitted by Topsail. Additionally, Topsail is incorrect to
assert that the amount it claimed in damages is an amount it was owed
under the policy; the jury verdict discredits this assertion. Topsail
points to no evidence demonstrating that Zurich believed the claim to
be valid but disputed it for the purpose of forcing Topsail to settle for
less than what was owed under the policy. In fact, the interim pay-
ments made by Zurich, totaling over three million dollars, directly
refute Topsail’s contention that Zurich was inequitably denying pay-
ments for the purpose of forcing an unfair settlement. In short, even
after having the benefit of a full trial, Topsail provides no support for
the proposition that Zurich acted in an inequitable manner throughout
  8
    As an alternative argument, Topsail contends that Zurich’s removal of
Ward as the claim adjuster demonstrates Zurich’s failure to negotiate the
settlement in good faith. The record reflects that Topsail removed Ward
because there was a breakdown in the negotiations process between Top-
sail, Hale, and Ward, particularly regarding the payment for electrical
repairs. In an effort to expedite the claim process, Zurich asked Topsail
whether it would be amenable to working with Hale and LCR, without
the assistance of Ward, to finalize the claim. Topsail agreed. Thus, the
only inference to be drawn from the removal of Ward and the provision
of LCR to assist Topsail in finalizing the claim is that Zurich was making
a good faith effort to resolve the claim process in as equitable and
prompt a manner as was feasible. Accordingly, the removal of Ward and
provision of LCR does not provide a basis for an UDTPA claim.
12     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
the claim settlement process. Thus, the UDTPA claim against Zurich
fails as a matter of law.

                                    III.

   We turn next to Topsail’s argument that the district court erred by
granting summary judgment in favor of Elliston on the UDTPA
claim. The district court held that Topsail’s UDTPA claim against
Elliston failed as a matter of law because Topsail failed to allege facts
that, if true, would support an UDTPA claim against Elliston.9

   In support of the UDTPA claim against Elliston, Topsail points to
the following conduct: (1) Elliston first recommended to Zurich that
Zurich dispute Topsail’s submitted claim; (2) Elliston recommended
that Zurich pay less than Topsail requested as an interim payment;
and (3) Elliston misrepresented facts to Zurich when it disavowed
Topsail’s authority to adjust its own claim in the manner Topsail felt
was appropriate. We address each of Topsail’s allegations in turn.

                                    A.

   Elliston hired LCR to monitor the claim process and to help Top-
sail adjust the claim in a reasonable manner. The correspondence
between LCR, Elliston, and Zurich indicates that Topsail was dis-
  9
   As an alternate rationale for denying Topsail’s UDTPA claim against
Elliston, the district court held that, because Elliston was hired by Zurich
and reported only to Zurich, Topsail failed to establish that Elliston owed
Topsail a duty, which the district court held was a necessary element of
an UDTPA claim. North Carolina has not addressed whether, absent a
contractual relationship, a duty is required to establish an UDTPA claim.
Nor has North Carolina defined the extent of the commercial relationship
necessary to sustain an UDTPA claim. North Carolina cases exist in
which the plaintiff asserts an UDTPA claim against the claim adjuster,
which if proper, would militate against the district court’s alternate hold-
ing, but North Carolina courts have never ruled on the propriety of doing
so. Anderson v. Gooding, 265 S.E.2d 201, 202 (N.C. 1980); Lee v. Mut.
Comty. Savings Bank, 525 S.E.2d 854, 855 (N.C. App. 2000). Thus, we
decline to affirm on this aspect of the district court’s reasoning and
instead leave the issue for the North Carolina courts to resolve in another
case.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON          13
missing outright LCR’s advice concerning the adjustment of the
claim. LCR outlined various areas in which it believed Topsail’s
claim to be excessive and informed Topsail that it considered Top-
sail’s estimate excessive by as much as ten percent, to no avail. Based
upon its belief that Topsail’s figures were excessive and Topsail’s
utter failure to respond to Elliston’s concerns, Elliston presented
Zurich with the option of disputing Topsail’s claim. As part of the
report outlining Zurich’s options with respect to what LCR and Ellis-
ton considered an excessive claim, LCR advised Zurich that the deci-
sion as to whether to dispute the claim should be based upon "a
review of previous actions including timeliness of adjuster’s estimate,
past verbal agreements, vested authority to settle the claim, the 3.7
million dollar benchmark estimate, the percentage complete[d] of
repairs, holdback depreciation, verification of repairs, and the meth-
odology used to arrive at the current dollar value of the claim." (J.A.
at 241.)

   As the district court noted, the outlined conduct demonstrates only
that LCR and Elliston were fulfilling the duties that they were hired
to fulfill in monitoring the claim process in a professional, fair man-
ner. Nothing in the correspondence indicates that Elliston, through
LCR, acted deceitfully or otherwise unfairly by recommending to
Zurich that Topsail’s claim was not valid.10 Instead, the facts compel
the conclusion that Elliston reasonably believed Topsail’s claim to be
excessive and recommended that Zurich dispute the submitted claim
on that basis. Additionally, by setting forth factors for Zurich to
weigh in deciding whether to dispute the claim, LCR reasonably indi-
cated that the decision of whether to accept or reject Topsail’s figures
ultimately rested with Zurich and should be based upon factors within
the knowledge and discretion of Zurich. Because LCR and Elliston
acted professionally, fairly, and in a non-deceitful manner in advising
Zurich throughout the claim adjustment process, their recommenda-
tion that Zurich dispute Topsail’s claim does not provide a basis for
Topsail’s UDTPA cause of action.

  10
    Elliston’s misrepresentation as to the deductible is an insufficient
basis for an UDTPA claim for the reasons given in Section II.A.
14     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
                                  B.

   Topsail next relies upon a letter sent by Elliston to Topsail on July
30, 1997, in which Elliston recommended that Zurich make an interim
payment of less than the amount requested by Topsail. The July 30
letter states as follows:

     Attached is Tom Crim’s request for an interim payment of
     $500,000. We believe this request is excessive considering
     we intend to put together a reasonable figure for the entire
     job within a couple weeks. I would think the less money
     they have in hand the more receptive they may be to
     promptly arrive at a final number less the supplements.

(J.A. at 1386.)

   Topsail argues that the July 30 letter indicates an intent to deprive
Topsail of a fair settlement by withholding funds. To the contrary,
Elliston reasonably noted its belief that $500,000 was an excessive
interim payment, in light of the fact that Topsail had already submit-
ted its June claims summary at the time it requested this interim pay-
ment and the final claim settlement was expected within two weeks.
Additionally, to the extent that this letter indicates that Elliston was
attempting to negotiate a lower settlement, it was reasonable to do so,
insofar as Elliston was not attempting to deprive Topsail of an amount
that Topsail was rightfully due under the policy. Rather, as noted
above, Elliston had reasonable bases to believe that Topsail was not
entitled to the excessive claim it was seeking. Therefore, the July 30
letter does not provide support for an UDTPA claim.

                                  C.

   Finally, Topsail contends that Elliston misrepresented facts in an
attempt to persuade Zurich to dispute Topsail’s claim. On September
12, 1997, after the Zurich representative who had been primarily
responsible for the Topsail claim retired, Elliston sent a letter to the
replacement representative in which Elliston briefly summarized the
background of the Topsail claim. In the letter, Elliston stated, "[Top-
sail] admittedly declared they were given the vested authority by Mr.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON           15
Ian Scott to act as the adjuster on the job. This perception is not cor-
rect." (J.A. at 1383.) Topsail argues that this is a clear misrepresenta-
tion, in light of previous letters in which Elliston had recognized
Topsail’s authority to adjust its own claim. On June 23, 1997, Elliston
sent a letter to Zurich stating, "The second general issue is that [Top-
sail] informed [LCR] that you vested him full authority to adjust the
claim. This in effect strips us of any authority to override [Topsail]
and [the] instructions to the contractor." (J.A. at 1374.) On July 11,
1997, Elliston sent a letter to Zurich stating that LCR and Elliston,
"agree that the full control of this claim rests with [Topsail] and the
contractor." (J.A. at 1366.)

   To the extent a discrepancy exists between the June, July, and Sep-
tember letters that renders the September letter misleading, the mis-
leading statement is insufficient to ground an UDTPA claim against
Elliston because there is no evidence that Topsail was damaged by
this misleading statement. See, e.g., Burgess v. Busby, 544 S.E.2d 4,
11 (N.C. App. 2001) (noting that, to establish a prima facie UDTPA
claim, the plaintiff must show that the act or practice "proximately
caused actual injury to them"). No evidence exists indicating that
Zurich relied upon Elliston’s statement as its basis for disputing Top-
sail’s claim. In fact, when read in conjunction with the entire corre-
spondence regarding the Topsail claim, it is simply implausible to
contend that this one statement induced Zurich to dispute the claim.
Accordingly, we affirm the district court’s entry of summary judg-
ment in favor of Elliston, as well as the district court’s consequent
dismissal of Elliston from the case.

                                  IV.

   Topsail next challenges the district court’s entry of summary judg-
ment in favor of Zurich as to Topsail’s bad faith refusal to settle
claim. To establish a claim for bad faith refusal to settle, Topsail must
show: (1) "a refusal to pay after recognition of a valid claim; (2) bad
faith; and (3) aggravating or outrageous conduct." Lovell v. Nation-
wide Mut. Ins. Co., 424 S.E.2d 181, 184 (N.C. App. 1993). Because
Topsail has failed to provide evidence to support any of these ele-
ments, we affirm the district court’s entry of summary judgment in
favor of Zurich.
16     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
   Topsail argues that the claim for damages submitted to Zurich on
June 17, 1997 represented an "undisputed portion" of its claim and
that Zurich’s refusal to pay constituted a refusal to pay after recogni-
tion of a valid claim. (Appellant’s Br. at 15.) In support of this posi-
tion, Topsail relies almost exclusively on the alleged authority Zurich
vested in it to adjust the claim, contending that the vested authority
establishes that the claim submitted to Zurich was "undisputed" and
"valid" as a matter of law.

   Topsail states that it had been vested with authority to "negotiate
with the contractor and reconcile the remaining differences in the two
estimates and submit the claim" for payment. (J.A. at 16.) Accepting
these facts as true, Zurich authorized Topsail to adjust its own claim
but did not state that it would waive its right to approve the final submis-
sion.11 Thus, the fact that authority was vested in Topsail to adjust its
own claim does not in any way demonstrate that the submitted claim
was undisputed or otherwise presumptively valid. To the contrary, all
of the evidence demonstrates that the submitted claim legitimately
was in dispute.12
  11
      Topsail notes that the insurance policy provides that "[t]he Company
shall pay all adjusted claims within 30 days after presentation and
acceptance of proof of loss at the office of the Company." (Appellant’s
Br. at 19-20) (emphasis added). Thus, the insurance policy itself provides
that an adjusted claim is not binding on the company until the company
accepts the submitted claim. Moreover, during trial, Topsail admitted
knowing that Zurich retained the ultimate authority to approve the sub-
mitted claim. Accordingly, Topsail’s assertion that its alleged authority
to adjust the claim compels the conclusion that the submitted claim was
valid is belied by the insurance policy and by Topsail’s own admissions.
   12
      As the district court noted, Zurich acted reasonably and in good faith
by giving Topsail the opportunity to negotiate its final claim submission
with Hale. By giving Topsail this opportunity, however, Zurich could not
have intended to cede its ability to avoid payment on a grossly excessive
or otherwise improper claim. Instead, Zurich assumed that Topsail would
negotiate in good faith with the advice and input of Zurich’s representa-
tives, making the claim submission go along more smoothly. When Top-
sail refused to heed the advice and input of Zurich’s representatives and
instead submitted a claims summary with miscalculations and other
excessive figures, Topsail cannot validly complain about Zurich’s refusal
to pay immediately the submitted amount.
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON             17
   Throughout the claim negotiation process, Zurich, through LCR,
made Topsail aware that its use of the benchmark was in dispute and
that LCR perceived its claim as excessive. In its written response to
Topsail’s claims summaries, Zurich clearly indicated that it disputed
the validity of various aspects of Topsail’s claim. As noted above
with respect to Topsail’s UDTPA causes of action, Zurich had valid
reasons for questioning the validity of the claim. Because Zurich had
legitimate reasons to question the validity of Topsail’s submitted
claim that were made known to Topsail from the first of Zurich’s cor-
respondence and during Topsail’s negotiations with Hale, Topsail can
point to no evidence that supports its conclusion that Zurich ever rec-
ognized its claim summaries as valid. As noted by the district court,
Topsail "failed to forecast evidence tending to show that Zurich ever
recognized a valid claim. Rather, plaintiff’s evidence at trial was to
the effect that Zurich, upon Elliston’s advice, deemed plaintiff’s claim
figures to be excessive and therefore not valid." (J.A. at 1440.)13

    Nor can Topsail point to evidence supporting the other two ele-
ments of a bad faith refusal to settle claim. Bad faith means "not
based on honest disagreement or innocent mistake." Dailey v. Integon
Gen. Ins. Corp., 331 S.E.2d 148, 155 (N.C. App. 1985). Aggravated
conduct is defined to include "fraud, malice, gross negligence, insult
. . . willfully, or under circumstances of rudeness or oppression, or in
a manner which evinces a reckless and wanton disregard of the plain-
  13
    Topsail contends that Zurich’s failure to respond to its June claims
summary until September 19, 1997 constituted "a refusal to pay after rec-
ognition of a valid claim." (Appellant’s Br. at 20.) This contention is
erroneous for a number of reasons. First, as noted above, Zurich never
recognized a valid claim. Additionally, Zurich continued to correspond
with Topsail throughout the months of June through August, until Zurich
completed its claim analysis in September. On July 24, 1997, Topsail’s
president indicated that Elliston had informed him that it was in the pro-
cess of putting together final figures for the Topsail claim. On August 21,
1999, Elliston updated Topsail on the status of the claim, and informed
Topsail that its final figures for the claims summary would be completed
in a few weeks. Moreover, Zurich continued to authorize interim pay-
ments to Topsail while it was in the process of finalizing the claim. Thus,
Topsail’s intimation that Zurich failed to communicate with Topsail for
three months, thereby indicating Zurich’s refusal to pay after recognizing
the validity of the claim, is contrary to the record.
18     TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON
tiff’s rights." Id. at 154. As was established in Olive v. Great Ameri-
can Ins. Co., 333 S.E.2d 41 (N.C. App. 1985), when an insurer denies
a claim because of a legitimate, "honest disagreement" as to the valid-
ity of the claim, the insurer is entitled to judgment as a matter of law
because the plaintiff cannot establish bad faith or any tortious conduct
on the part of the insurer. Id. at 46 (holding that summary judgment
is appropriate in favor of the insurer on a bad faith refusal to settle
claim when coverage issue was reasonably in dispute). Here, Top-
sail’s claim was reasonably in dispute. Thus, Topsail’s allegations fail
as a matter of law to establish bad faith or aggravating conduct.
Accordingly, the district court did not err by granting summary judg-
ment in favor of Zurich on Topsail’s bad faith refusal to settle claim.

                                   V.

   Finally, Topsail challenges the district court’s exclusion of evi-
dence of Topsail’s authority to adjust its own claim to prove its dam-
ages resulting from Zurich’s breach of the insurance contract. The
district court found that the evidence was inadmissible because it is
irrelevant to the issue of damages. We review the district court’s deci-
sion to exclude evidence for an abuse of discretion. See United States
v. Hassouneh, 199 F.3d 175, 182 (4th Cir. 2000).

   The insurance policy establishes that Topsail is entitled to coverage
on the reasonable costs of repairs resulting from hurricane-related
damage. Assuming Topsail’s allegations about its authority are true,
the authority vested in Topsail did not change the scope of the insur-
ance policy’s coverage. Thus, the authority was completely irrelevant
to the jury’s determination of the damages resulting from the breach
of the insurance policy. Because Topsail’s authority to adjust its claim
is irrelevant to the amount for which Zurich was liable under the
insurance policy, the district court did not abuse its discretion by
excluding this evidence.14
  14
     Moreover, the district court offered Topsail every opportunity to
explain a legal theory under which the alleged authority vested in Topsail
by Zurich would be relevant to the alleged breach of contract, but Top-
sail was unable to do so. For instance, the issue of authority could have
been relevant to an estoppel or reliance claim, insofar as Topsail may
       TOPSAIL REEF HOMEOWNERS v. ZURICH SPECIALTIES LONDON            19
                                   VI.

   Because Topsail is unable to establish the prima facie elements of
its UDTPA claims and its bad faith refusal to settle claim, the district
court did not err by entering summary judgment against Topsail.
Moreover, the district court did not abuse its discretion by excluding
evidence of Topsail’s authority to adjust its own claim. Accordingly,
the judgment of the district court is affirmed.

                                                             AFFIRMED

have entered into contracts with Hale relying upon the authority vested
in them by Zurich to do so. As the district court noted, however, the only
contracts that Topsail produced between Hale and Topsail were signed
before the alleged vesting of authority; therefore, Topsail could not
establish an estoppel claim even after extensive prodding by the district
court.